DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/11/2020 has been entered. 	Claims 1-20 are traversed and claims 1-20 are still pending.
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-3, 5, 9, 11-15 and 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al. (US 2017/0207276 A1, hereinafter referred as “Miyamoto”).
	Regarding claim 1, Miyamoto discloses a display device, comprising: 

 	a driving chip (¶0030 discloses an external controller); and 
 	a first connection pad disposed on one side surface of the display substrate (Fig. 1 and ¶0022 discloses the contact portion 61a within the seal region A2 and the connection region A3 are located on one side portion of the display 1) that connects the display substrate and the driving chip (Figs. 1, 6, ¶0030 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30 connects to the detection lines 61, and the other end of the detection lines 61 connect to the external controller through the second terminal 31f) and that includes an upper pad area (contact portion 61a) and a lower pad area (second terminals 31f).
 	While Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31f) are orientated in a plane that is transverse to the plane of the display surface of the display substrate. See Fig. 6. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 2, Miyamoto discloses the display device of claim 1, wherein the upper pad area of the first connection pad is connected to the display substrate (Figs. 1, 6 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30), and lower pad area of the first connection pad is connected to the driving chip (Figs. 1, 6, ¶0030 and ¶0040 the other end of the detection lines 61 connect to the external controller through the second terminal 31f).
	Regarding claim 3, Miyamoto discloses the display device of claim 1, further comprising a printed circuit board connected to the driving chip (Figs. 1, 6 and ¶0030 discloses second terminals 31f are connected with external lines that transmit signals from the touch panel 2 to an external controller… FPC 65 is employed as both of the external lines connected to the first terminals 31e and the external lines connected to the second terminals 31f).
	Regarding claim 5, Miyamoto doesn’t explicitly disclose the display device of claim 1, wherein the first connection pad is disposed on another side surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to form a connection pad on another side of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶0083, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 9, Miyamoto discloses a display device, comprising: 
 	a display substrate that includes a bent portion (Fig. 6 and ¶0053 discloses the first substrate 30 is made of resin and has flexibility. Accordingly, the peripheral portion of the display panel 3 can be bent, or the portion in the connection region A3 can be folded);
 	a touch layer disposed on the display substrate (Figs. 2 and 4 illustrate the circuit layer 21 of the touch panel 2 is disposed on top of the first substrate 30);
 	a first connection pad disposed on one side surface of the display substrate (Fig. 4 and ¶0036 discloses each of the sensor detection lines 21C includes terminal 21Ca at the end thereof) and that includes an upper pad area (terminal 21Ca) and a lower pad area (contact portion 61a), wherein the upper pad area of the first connection pad is connected to the touch layer (Figs. 4, 6 and ¶0036 discloses the conductor pattern of the circuit layer 21 includes a plurality of detection lines 21C respectively extending from 
 	a touch layer driving unit (controller) connected to the display substrate (first substrate 30) (Figs. 1, 6, ¶0030 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30 connects to the detection lines 61, and the other end of the detection lines 61 connect to the external controller through the second terminal 31f).
 	While Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31f) are orientated in a plane that is transverse to the plane of the display surface of the display substrate. See Fig. 6. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 11, Miyamoto discloses the display device of claim 9, wherein the upper pad area of the first connection pad is connected to the display substrate (Figs. 1, 6 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30) and the lower pad area of the first connection pad is connected to the touch layer 
	Regarding claim 12, Miyamoto discloses the display device of claim 9, further comprising a printed circuit board connected to the touch layer driving unit (Figs. 1, 6 and ¶0030 discloses second terminals 31f are connected with external lines that transmit signals from the touch panel 2 to an external controller… FPC 65 is employed as both of the external lines connected to the first terminals 31e and the external lines connected to the second terminals 31f).
 	Regarding claim 13, Miyamoto doesn’t explicitly disclose the display device of claim 9, wherein the first connection pad is disposed on another side surface of the display substrate.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to form a connection pad on another side of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 14, Miyamoto discloses the display device of claim 9, wherein the touch layer driving unit is connected to the display substrate by the lower pad area of the first connection pad (Figs. 1, 6, ¶0030 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30 connects to the detection lines 61, and the other end of the detection lines 61 connect to the external controller through the second terminal 31f).
	Regarding claim 15, Miyamoto discloses a display device, comprising: 

 	a touch layer disposed on an upper portion of the display substrate (Figs. 2 and 4 illustrate the circuit layer 21 of the touch panel 2 is disposed on top of the first substrate 30);
 	a touch layer driving unit disposed on a lower portion of the display substrate (Fig. 6 and ¶0030 discloses the second terminals 31f are connected with external lines that transmit signals from the touch panel 2 to an external controller); and 
	a first connection pad disposed on one side surface of the display substrate (Fig. 4 and ¶0036 discloses each of the sensor detection lines 21C includes terminal 21Ca at the end thereof) and that includes an upper pad area (terminal 21Ca) and a lower pad area (second terminal 31f), wherein the upper pad area is connected to the touch layer (Figs. 4, 6 and ¶0036 discloses the conductor pattern of the circuit layer 21 includes a plurality of detection lines 21C respectively extending from ends of detection electrodes 21A and 21B… each of the sensor detection lines 21C includes terminal 21Ca at the end thereof) and the lower pad area is connected to the touch layer driving unit (Figs. 1, 6, ¶0030 and ¶0040 discloses the contact portion 61a disposed on the first substrate 30 connects to the detection lines 61, and the other end of the detection lines 61 connect to the external controller through the second terminal 31f).
	While Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31f) are orientated in a plane that is transverse to the plane See Fig. 6. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, applicant has not disclosed any criticality for the claimed limitations.
 	Regarding claim 17, Miyamoto doesn’t explicitly disclose the display device of claim 15, wherein the first connection pad is disposed on another side surface of the display substrate.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to form a connection pad on another side of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 19, Miyamoto discloses a display device, comprising:  
	a display substrate that includes a bent portion (Fig. 6 and ¶0053 discloses the first substrate 30 is made of resin and has flexibility. Accordingly, the peripheral portion of the display panel 3 can be bent, or the portion in the connection region A3 can be folded); and 
a first connection pad disposed on one side surface of the display substrate (Figs. 1, 6 and ¶0022 discloses the contact portion 61a within the seal region A2 and the connection region A3 are located on one side portion of the display 1) and that includes an upper pad area (terminal 21Ca, contact portion 61a) and a lower pad area (second terminals 31f), ,
wherein the upper pad area comprises a terminal which includes a first layer (terminal 21Ca) and a second layer (contact portion 61a), the terminal transmitting signals received from a touch layer (Figs. 1, 6 and ¶0030 discloses second terminals 31f are connected with external lines that transmit signals from the touch panel 2 to an 
	While Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31f) are orientated in a plane that is transverse to the plane of the display surface of the display substrate. See Fig. 6. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, applicant has not disclosed any criticality for the claimed limitations.
	Regarding claim 20, Miyamoto doesn’t explicitly disclose the display device of claim 19, wherein the first connection pad is disposed on another side surface of the display substrate.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to form a connection pad on another side of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, ¶0083, applicant has not disclosed any criticality for the claimed limitations.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Choi et al. (US 2018/0164913 A1, hereinafter referred as “Choi”).
	Regarding claim 4, Miyamoto doesn’t explicitly disclose the display device of claim 1, wherein the first connection pad includes silver.
 	However, in a similar field of endeavor, Choi discloses wherein the first connection pad includes silver (Abstract discloses the electrode connection unit includes a metallic core part; ¶0115 discloses as illustrated in FIG. 10, a metallic core part 100 was formed of Ag).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyamoto for the purpose of forming a connection having a desired level of conductivity.
	Regarding claim 10, Miyamoto doesn’t explicitly disclose the display device of claim 9, wherein the first connection pad includes silver.
	However, in a similar field of endeavor, Choi discloses wherein the first connection pad includes silver (Abstract discloses the electrode connection unit includes a metallic core part; ¶0115 discloses as illustrated in FIG. 10, a metallic core part 100 was formed of Ag).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyamoto for the purpose of forming a connection having a desired level of conductivity.
	Regarding claim 16, Miyamoto doesn’t explicitly disclose the display device of claim 15, wherein the first connection pad includes silver.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyamoto for the purpose of forming a connection having a desired level of conductivity.

Response to Arguments
6. 	Applicant's arguments with respect to independent claims 1, 9, 15 and 19, Applicant argues Miyamoto fails to disclose “wherein the second connection pad is oriented in a plane that is perpendicular to the plane of the display surface of the display substrate” as recited. Specifically, Applicant argues “Miyamoto’s connection region A3 is not oriented in a plane that is perpendicular to the plane of the display surface of the display substrate”. Emphasis original. See Applicant Arguments/Remarks dated December 11, 2020 at pg. 7. However, Examiner respectfully disagrees and maintains the grounds for rejection.
 	Examiner notes Applicant appears to have misconstrued Examiner's mapping of "the first connection pad" of claims 1, 9, 15 and 19 as Miyamoto's first connection lines 61. See Applicant's Arguments dated December 11, 2020 at pg. 7. As a clarification, Examiner points to the Final Rejection of October 16, 2020 at pg. 3 which maps the first connection pad including an upper pad area as the contact portion 61a located within seal region A2s and the lower pad area as second terminals 31f located within the 
 	Referring back to the Final rejection of October 16, 2020 at pg. 3, Examiner addressed that while Miyamoto discloses the upper pad area (contact portion 61a) and a lower pad area (second terminals 31 f) are orientated in a plane that is transverse to the plane of the display surface of the display substrate. See Fig. 6 of Miyamoto. Miyamoto doesn’t explicitly disclose wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate as required by the claims.
 	However, it would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the first connection pad is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Fig. 3 and ¶0083, Applicant has not disclosed any criticality for the claimed limitations.
 	In response, Applicant argues that it is critical to arrange the first connection pad in the perpendicular direction pointing to ¶0088-¶0089 of the US 2019/0206898 A1 which describes "exposure and damage to wirings can be substantially prevented by disposing a connection pad on a side surface of a display device to connect substrates, where the connection pad 550 is oriented in a plane that is perpendicular to a plane of a display surface of the display substrate." See Applicant Arguments at pgs. 7-8. However, Examiner still maintains neither this portion of the written description nor other portions disclose a criticality for the first connection pad orientated in a plane that is perpendicular to the a plane of a display surface of the display substrate. ¶0088-¶0089 

II.  	With regards to arguments for dependent claims 2-5, 10-14, 16-17, and 20, Examiner maintains Miyamoto discloses each and every element of base claims 1, 9, 15 and 19, as elaborated above. Accordingly, dependent claims 2-5, 10-14, 16-17, and 20 are also rejected, at least, by the virtue their dependency on respectively rejected base claims.

Allowable Subject Matter
7. 	Claims 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 





/PRIYANK J SHAH/Primary Examiner, Art Unit 2692